         Case 1:19-cv-10791-RGS Document 14 Filed 06/21/19 Page 1 of 10



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MASSACHUSETTS


 JOSEPH DaROSA, on behalf of himself and
 similarly situated employees,

                                  Plaintiff,          Civil Action No.: 1:19-CV-10791

                        v.

 SPEEDWAY LLC,

                                  Defendant.


                     MEMORANDUM IN SUPPORT OF DEFENDANT
                   SPEEDWAY LLC’S PARTIAL MOTION TO DISMISS

       Pursuant to Federal Rule of Civil Procedure 12(b)(6), Defendant Speedway LLC

(“Speedway”) submits this memorandum of law in support of its Partial Motion to Dismiss the

Massachusetts Fair Wages Act (“Wage Act”) claim of Plaintiff Joseph DaRosa’s (“DaRosa”)

Complaint.

       As described below, the Wage Act provides that covered employees – referred to as non-

exempt employees – are eligible to earn overtime pay for hours worked in excess of forty hours

per week. M.G.L. c. 151 §1A. Employees exempt from the Wage Act are not eligible for

overtime pay. Id. DaRosa alleges that Speedway misclassified him as an exempt employee and

that he is owed overtime pay. DaRosa is wrong as a matter of law under the Wage Act.

Pursuant to the statute, the Wage Act excludes as exempt all employees who work in a “gasoline

station.” Id. Speedway is a gasoline station. This is common knowledge. Public records

(Exhibits 1-2) and Speedway’s own website (which Plaintiff relies upon in his Complaint) define

it as a gasoline station (Exhibit 3). Speedway requests that the Court take judicial notice

pursuant to Federal Rule of Evidence 201 of the fact that Speedway is a gasoline station.



                                                 1
        Case 1:19-cv-10791-RGS Document 14 Filed 06/21/19 Page 2 of 10



       Accordingly, Speedway requests that the Court dismiss Plaintiff’s Wage Act claim.

                                             FACTS

       The following alleged facts are taken from the Complaint. DaRosa used to be employed

as a General Manager by Speedway at its 296 North Pearl Street, Brockton, Massachusetts

location. Compl. at ¶9. According to Speedway’s website, Speedway operates 2,740 other

locations. Id. at ¶8. DaRosa claims that General Managers at other Speedway outlets often

worked over forty hours per week but were not paid overtime. Id. at ¶11-12. He claims that he

should have been paid overtime under the Wage Act and the Fair Labor Standards Act

(“FLSA”). Id. at Counts I and II. Plaintiff DaRosa purports to bring a class action on behalf of

Speedway General Managers who were not paid overtime. Id. at ¶¶13 et seq.

       The Complaint includes only a partial description of Speedway’s business. See Id. at ¶8

(“Defendant operates approximately 2,740 convenience stores.”). Speedway operates as a

gasoline station. This is evident from looking at the 296 North Pearl Street, Brockton location

where DaRosa worked:




                                                2
           Case 1:19-cv-10791-RGS Document 14 Filed 06/21/19 Page 3 of 10



It is also apparent from Speedway’s website, which DaRosa relies on his in Complaint. See

Compl. at ¶8; Exhibit 31. Its “About” webpage describes Speedway’s business as “meet[ing] its

customers’ fueling and convenience needs.” Exhibit 3 (emphasis added). This is the same

webpage DaRosa references in his Complaint. Compl. at ¶8. The website also includes a

location-specific webpage for 296 North Pearl Street, Brockton, where DaRosa worked,

featuring daily gas prices for that station. Exhibit 3 at last page. See Town of Barnstable v.

Berwick, 17 F. Supp. 3d 113, 115 n.3 (D. Mass. 2014) (“‘documents the authenticity of which

are not disputed by the parties; [] official public records; [] documents central to plaintiffs' claim;

or [] documents sufficiently referred to in the complaint’ may be considered on a motion to

dismiss”) (quoting Alt. Energy Inc. v. St. Paul Fire & Marine Ins. Co., 267 F.3d 30, 33 (1st Cir.

2001)).

          Public records also confirm that Speedway is a gasoline station. The City of Brockton’s

Department of Building Inspection issued Speedway’s 296 North Pearl Street location an

Occupancy Permit, dated February 11, 2005, to operate as a “Modular Gas Station.” Exhibit 1.

The Massachusetts Division of Standards, the state agency responsible for regulating gas

stations, also issued Speedway a license to sell motor fuel at retail, at its 296 North Pearl Street

location. Exhibit 2.




1
 https://www.speedway.com/about/; https://www.speedway.com/StoreDetails?store=2454&ft=Unleaded (last
accessed June 20, 2019).



                                                    3
         Case 1:19-cv-10791-RGS Document 14 Filed 06/21/19 Page 4 of 10



                                             ARGUMENT

I.      An Employee Working at a “Gasoline Station” is Exempt from Overtime Pay.

        Speedway moves to dismiss DaRosa’s Wage Act (Count II) of the Complaint.2

        The Wage Act provides that employees who work in certain locations are ineligible for

overtime, regardless of how much they are paid and what their job duties are:

        Except as otherwise provided in this section, no employer in the commonwealth
        shall employ any of his employees in an occupation, as defined in section two, for
        a work week longer than forty hours, unless such employee receives
        compensation for his employment in excess of forty hours at a rate not less than
        one and one half times the regular rate at which he is employed…. This section
        shall not be applicable to any employee who is employed: … (13) in a gasoline
        station.

M.G.L. c. 151 §1A (emphasis added). In addition to gasoline stations, this provision includes

nineteen other locations, job types or responsibilities similarly exempted from overtime. The

Massachusetts Supreme Judicial Court (“SJC”) explained in Fitz-Inn Auto Parks, Inc. v.

Commissioner of Labor & Industries that the legislature exempted employees working at

gasoline stations, like “hotels, restaurants [] and hospitals,” because these “are [] jobs that may

require continuous service by a particular person beyond the confines of an eight hour schedule.”

350 Mass. 39, 42 (Mass 1965).

        The term “gasoline station” is not defined in the statute in any manner at all and thus its

ordinary meaning must be applied. This is true for many of the terms in the Wage Act’s twenty

overtime exemptions. For instance, in 2018, the SJC decided a case concerning the meaning of

the common carrier exemption. Casseus v. Eastern Bus Company, Inc., 478 Mass. 786 (Mass.




2
 Partial motions to dismiss are appropriate vehicles to narrow the claims at issue. See, e.g., Nat'l Cas.
Co. v. OneBeacon Am. Ins. Co., 2013 U.S. Dist. LEXIS 92840, 18-19 (D. Mass. July 1, 2013) (“a partial
motion to dismiss suspends the time to answer the claims not subject to the motion.”).



                                                    4
             Case 1:19-cv-10791-RGS Document 14 Filed 06/21/19 Page 5 of 10



2018) (M. G. L. c. 151, § 1A (11) exempting “any employee who is employed … by an

employer licensed” under the common carrier statute). In that case, the SJC held that “where the

language is clear and unambiguous, it is to be given its ordinary meaning.” Id. at 795. It further

explained that “the Legislature plainly knew how to draft an overtime exemption that would

apply narrowly to specific employees depending on their occupation, or even their compensation.

This indicates that a provision phrased as an exemption for any employee of a particular type of

employer was designed to be just that.” Id. at 796 (exempting all employees working for

defendant, even if they spent only part of their day providing common carrier services, because

the Legislature intentionally included “any employee” working for that type of employer).

           Courts rely on dictionary definitions to determine the ordinary meaning of words. See

United States v. Knott, 256 F.3d 20, 28 (1st Cir. 2001) (citation omitted) (“[C]ourts typically read

statutory terms to convey their ordinary meaning, including as reflected in dictionary

definitions.”) The American Heritage Dictionary of the English Language defines “gas station”

as “a retail establishment at which motor vehicles are refueled.” American Heritage Dictionary

of the English Language, (5th ed. 2019); see also Stratton v. Nat'l Union Fire Ins. Co., 2004 U.S.

Dist. LEXIS 17613 at *15 (Sept. 3, 2004) (Stearns, J.) (relying on American Heritage

Dictionary). Similarly, Collins Dictionary defines “gas station” as “a place where you can buy

fuel for your car.” Gas Station, Collins English Dictionary, Glasgow: Harpercollins Publishers.3

Gasoline station, as used in the Wage Act, should be given this same, ordinary meaning.




3
    Available at https://www.collinsdictionary.com/us/dictionary/english/gas-station (last accessed, June 11, 2019).



                                                            5
         Case 1:19-cv-10791-RGS Document 14 Filed 06/21/19 Page 6 of 10



II.    Speedway is a Gasoline Station.

       There can be no doubt that Speedway is a gas station. Speedway is a retail establishment

at which motor vehicles are refueled and a place where you can buy fuel for your car. As the

above photograph shows, DaRosa worked at a multi-pump gas station where customers go to

refuel their cars. DaRosa’s attempt to circumvent the obvious by excluding this fact from his

Complaint does not preclude dismissal of his Wage Act Claim. “[I]n ruling on a motion to

dismiss, a judge can mull over documents incorporated by reference in the complaint, matters of

public record, and other matters susceptible to judicial notice.” Barnstable Cty v. 3M Co., 2017

U.S. Dist. LEXIS 207414 at *11 (D. Mass. Dec. 18, 2017). Here, it is appropriate for the Court

to review these incorporated materials. It is also appropriate for the Court to take judicial notice

of the fact that Speedway is a gasoline station.

       A.      It is Common Knowledge that Speedway is a Gas Station.

       Under Fed. R. Evid. 201(b), the Court may take judicial notice of any fact that is “not

subject to reasonable dispute because it . . . can be accurately and readily determined from

sources whose accuracy cannot reasonably be questioned.” For instance, courts regularly take

judicial notice of matters of common knowledge and ordinary observation. Sharfaz v. Goguen,

691 F.3d 62 (1st Cir. 2012) (stressing that “[c]ourts take judicial notice of matters of common

knowledge” — e.g., that there “has been a depression, and that a decline of market values is one

of its concomitants…” ) (citing Ohio Bell Tel. Co. v. Pub. Util. Comm'n of Ohio, 301 U.S. 292,

301 (1937)). Here, any passerby knows when they see the Speedway logo, the per gallon prices,

and rows of gas pumps, that Speedway is a gas station. See, e.g., In re Shell Oil Co., 992 F.2d

1204, 1210 (Fed. Cir. 1993) (“It is common knowledge, indisputable, and verifiable -- and hence

subject to our judicial notice -- that all Shell service stations have signs bearing the Pecten

design….Thus, it is not likely that any motorist would be confused as to the source or


                                                   6
         Case 1:19-cv-10791-RGS Document 14 Filed 06/21/19 Page 7 of 10



sponsorship of [their oil change and lubrication] services.”); Gullickson v. Western Casualty &

Surety Co., 17 Wis. 2d 220, 223 (Wis. 1962) (“It is common knowledge, and we take judicial

notice of it, that the attendants at such stations are employed to render a variety of services to the

traveling public to enable the patron of the service station to proceed on the journey which he has

in mind. Among those services commonly rendered are to put gasoline in the tank of the car[.]”).

       B.      Speedway’s City and State-Issued Fueling Permits Confirm it is a Gas Station.

       The Court may also take judicial notice of a public record, such as a permit or license, as

evidence of Speedway’s gas station business. See Watterson v. Page, 987 F.2d 1, 3 (1st Cir.

1993) (noting that the court may take judicial notice of public records on a Rule 12(b)(6)

motion); In re Vertex Pharms., Inc., Sec. Litig., 357 F. Supp. 2d 343, n.4 (D. Mass 2005)

(citation omitted) (“This court may take judicial notice of reports of administrative bodies.”). In

a similar case, in Massachusetts v. Westcott, 431 U.S. 322 (1977), the United States Supreme

Court took judicial notice of a Coast Guard license authorizing a nonresident fisherman to fish in

the offseason. Id. This fisherman had been arrested in Massachusetts for nonresident, offseason

fishing under state law. Id. at 322. On appeal, the Supreme Court overturned his arrest based

on taking judicial notice of his Coast Guard license permitting him to “to be employed in

carrying on the mackerel fishery,” during that time of year. Id. Notice was taken of the fact that

a license existed and the Court relied on the substance of the license as the basis for overturning

the fisherman’s arrest. Id.

       Judicial notice on the same basis is appropriate here. First, the City of Brockton’s

Department of Building Inspection issued Speedway’s 296 North Pearl Street location an

occupancy permit to operate as a “Modular Gas Station,” in accordance with City’s Building

Code and Zoning Ordinance. Second, the Division of Standards, the state agency responsible for

regulating gas stations, issued Speedway’s 296 North Pearl Street location a license to sell motor


                                                  7
         Case 1:19-cv-10791-RGS Document 14 Filed 06/21/19 Page 8 of 10



fuel at retail. Like the Supreme Court did in Westcott, this Court should take judicial notice of

these government-issued public records permitting Speedway to operate a gas station and sell

fuel at retail. These permits together, or on their own, are irrefutable evidence that government

bodies recognize Speedway as a gas station under Massachusetts law.

       C.       Speedway’s Website Further Confirms it is a Gas Station.

       As further support, the Court may review Speedway’s website describing its fueling

business. The Court may take judicial notice of such. It may also review it under the rule of

completeness.

       A federal district court reviewed a company’s website for similar reasons in Fid.

Eatontown, LLC v. Excellency Enter. 2017 U.S. Dist. LEXIS 96368, at *17-18 (D. N.J. June 22,

2017). That case concerned development plans for plaintiffs’ two gas station chains, Wawa and

QuickCheck. Id. at *2-3. Defendant, also a gas station chain, argued on a motion to dismiss a

tortious interference claim that Wawa and QuickCheck were not competitors, because they were

“new businesses.” Id. at *18. The Court disagreed after taking judicial notice of WaWa and

QuickCheck’s businesses as described on their websites:

       This Court takes judicial notice of the fact that both Wawa and QuickChek are
       chains that operate widely. Wawa operates more than five hundred retail locations
       with gas stations (About Us - Wawa, https://www.wawa.com/about (last visited
       June 21, 2017)), while QuickChek has 140 locations in New York and New
       Jersey (QuickChek - History, http://quickchek.com/History (last visited June 21,
       2017)). Given the extensive history Wawa and QuickChek have with operating
       businesses of the sort they propose to operate in Eatontown, Plaintiffs’
       prospective profits are not too remote in light of this history.

Id. Here, Speedway’s “About” webpage includes a photo of a gasoline station with a

commitment to meet customers’ “fueling and convenience needs.” Exhibit 3. Further, the

specific webpage dedicated to the gas station where DaRosa worked (296 North Pearl Street,




                                                 8
         Case 1:19-cv-10791-RGS Document 14 Filed 06/21/19 Page 9 of 10



Brockton) shows the daily gas prices for that location. Id. at last page. Speedway is clearly

operating gasoline stations.

        Alternatively, the Court may look to Speedway’s website describing its fueling business,

because DaRosa incorporated Speedway’s website in his Complaint. See Compl. ¶ 8. “[W]hen a

complaint asserts factual allegations that are dependent upon or linked to a particular document,

that document effectively merges into the pleadings for the trial court’s review.” Barnstable Cty

v. 3M Co., 2017 U.S. Dist. LEXIS 207414 at *13 (D. Mass. Dec. 18, 2017) (relying on report

referenced in complaint in deciding defendant’s motion to dismiss). “[T]he rationale for this

principle is that the main problem of looking to documents outside the complaint -- lack of notice

to plaintiff -- is dissipated where plaintiff has actual notice . . . and has relied upon these

documents in framing the complaint.” Westernbank P.R. v. Kachkar, 2009 U.S. Dist. LEXIS

126405 (D. P.R. Dec. 10, 2009). Here, DaRosa relied upon Speedway’s website in pleading that

Speedway operates 2,740 outlets. See Compl. ¶ 8. A complete look at the website – including

the specific webpage he references in his Complaint -- confirms that Speedway’s outlets are

gasoline stations.

        Ultimately, Speedway is moving to dismiss Plaintiff’s Wage Act claim for the efficient

administration of this case both for the Court and the parties. The FLSA differs from the Wage

Act in certain material respects, including different statutes of limitations and rules for class

certification. Focusing the parties’ discovery efforts on the FLSA claim, without the distraction

of litigating a claim which specifically exempts any employee, like DaRosa, who worked in

gasoline station, will avoid expending undue time and resources on a meritless claim.




                                                   9
        Case 1:19-cv-10791-RGS Document 14 Filed 06/21/19 Page 10 of 10



                                          CONCLUSION

       For these reasons, Speedway requests that the Court take judicial notice that Speedway is

a gasoline station and dismiss DaRosa’s Wage Act claim.




                                                   SPEEDWAY LLC

                                                   By Its Attorneys,

                                                   ___/s Matthew C. Baltay_______________
                                                   Matthew C. Baltay (BBO#638722)
 Dated: June 21, 2019                              Allison L. Anderson (BBO#687662)
                                                   Rachel L. Davidson (BBO#703341)
                                                   Foley Hoag LLP
                                                   Seaport West
                                                   155 Seaport Boulevard
                                                   Boston, MA 02210-2600
                                                   617-832-1204
                                                   mbaltay@foleyhoag.com
                                                   alanderson@foleyhoag.com
                                                   rdavidson@foleyhoag.com



                                 CERTIFICATE OF SERVICE


        I, Allison L. Anderson, certify that on this 21st day of June 2019, I electronically filed the
foregoing document with the Clerk of the Court using the CM/ECF system which will send
notification of such filing to plaintiff by electronically serving his counsel of record.



                                                       /s/Allison L. Anderson
                                                       Allison L. Anderson




                                                 10
